DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-4, 9, and 11-25 are currently pending in this application.
Claim Objections
	Claim 25 has been amended in order to overcome the objection to claim 25. Thus, the objection to claim 25 has been withdrawn.
Claim Rejections - 35 USC § 112
	Claims 2, 11, and 20 have been addressed by amendments and/or remarks from the Applicant. The rejections of claims 2, 11, and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn.
Allowable Subject Matter
Claims 1-4, 9, and 11-25 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a head mounted device comprising at least one gaze tracking device comprising: one or more first light sources that project non-polarized infra-red light from a first periphery of a field of view of an eye of a user of the head mounted device towards the eye; one or more second light sources that project infra-red light from a second periphery of the field of view towards the eye; and a light-field camera: (i) disposed in a third periphery of the field of view, (ii) comprising a micro-lens array having a plurality of micro-lenses, wherein: a first portion of the plurality of micro-lenses is configured to capture polarized infra-red light that results from one or more first positions of the eye and one or more first angles of refraction of the non-polarized infra-red light incident on one or more first surfaces of the eye; a second portion of the plurality of micro-lenses is configured to capture infra-red light that results from one or more second positions of the eye and one or more second angles of reflections and/or refraction of the infra-red light incident on one or more second surfaces of the eye; and (iii) configured to output information indicative of the polarized infra-red light captured by the first portion of the plurality of micro-lenses and the infra-red light captured by the second portions of the plurality of micro-lenses in connection with tracking a gaze of the eye.
Publicover et al. (Hereafter, “Publicover”) [US 2013/0114850 A1] discloses a system is mounted within eyewear or headwear to unobtrusively produce and track reference locations on the surface of one or both eyes of an observer [See Publicover, Abstract]. The system utilizes multiple illumination sources and/or multiple cameras to generate and observe glints from multiple directions [See Publicover, Abstract]. The use of multiple illumination sources and cameras can compensate for the complex, three-dimensional geometry of the head and anatomical variations of the head and eye region that occurs among individuals [See Publicover, Abstract]. The system continuously tracks the initial placement and any slippage of eyewear or headwear [See Publicover, Abstract]. In addition, the use of multiple illumination sources and cameras can maintain high-precision, dynamic eye tracking as an eye moves through its full physiological range [See Publicover, Abstract]. Furthermore, illumination sources placed in the normal line-of-sight of the device wearer increase the accuracy of gaze tracking by producing reference vectors that are close to the visual axis of the device wearer [See Publicover, Abstract].
Publicover fails to explicitly disclose a light-field camera: (i) disposed in a third periphery of the field of view, (ii) comprising a micro-lens array having a plurality of micro-lenses, wherein: a first portion of the plurality of micro-lenses is configured to capture polarized infra-red light that results from one or more first positions of the eye and one or more first angles of refraction of the non-polarized infra-red light incident on one or more first surfaces of the eye; a second portion of the plurality of micro-lenses is configured to capture infra-red light that results from one or more second positions of the eye and one or more second angles of reflections and/or refraction of the infra-red light incident on one or more second surfaces of the eye; and (iii) configured to output information indicative of the polarized infra-red light captured by the first portion of the plurality of micro-lenses and the infra-red light captured by the second portions of the plurality of micro-lenses in connection with tracking a gaze of the eye.
Copland [US 2014/0268041 A1] discloses improved systems and methods for ocular tomography are provided [See Copland, Abstract]. These systems and methods can be used to improve the effectiveness of a wide variety of different ophthalmic diagnostic procedures, and various surgical and non-surgical treatments [See Copland, Abstract]. One embodiment provides a system and method for determining ocular tomography data for the eye using a plenoptic detector [See Copland, Abstract]. For example, an ocular tomography system can comprise a set of light sources configured to illuminate an eye, a plenoptic detector configured to receive images of the light sources reflected from surfaces of the eye and generate plenoptic image data representing the images, and a processing system coupled to the plenoptic detector [See Copland, Abstract]. The processing system is configured to analyze the plenoptic image data to determine tomography data for the eye [See Copland, Abstract].
Copland fails to explicitly disclose a light-field camera: (i) disposed in a third periphery of the field of view, (ii) comprising a micro-lens array having a plurality of micro-lenses, wherein: a first portion of the plurality of micro-lenses is configured to capture polarized infra-red light that results from one or more first positions of the eye and one or more first angles of refraction of the non-polarized infra-red light incident on one or more first surfaces of the eye; a second portion of the plurality of micro-lenses is configured to capture infra-red light that results from one or more second positions of the eye and one or more second angles of reflections and/or refraction of the infra-red light incident on one or more second surfaces of the eye; and (iii) configured to output information indicative of the polarized infra-red light captured by the first portion of the plurality of micro-lenses and the infra-red light captured by the second portions of the plurality of micro-lenses in connection with tracking a gaze of the eye.
Miao [US 9,116,337 B1] discloses an apparatus for a head mounted display includes light bending optics to deliver display light from an image source to a near-to-eye emission surface for emitting the display light to an eye of a user within an eyebox [See Miao, Abstract]. An eye tracking camera system acquires an image of the eye for tracking movement of the eye [See Miao, Abstract]. A controller is coupled to the eye tracking camera system to receive image data and to determine a location of the eye based on the image data [See Miao, Abstract]. The controller is coupled to an eyebox actuator to dynamically adjust the lateral position of the eyebox based upon the location of the eye to extend an effective size of the eyebox from which the eye can view the display light [See Miao, Abstract].
Miao fails to explicitly disclose a light-field camera: (i) disposed in a third periphery of the field of view, (ii) comprising a micro-lens array having a plurality of micro-lenses, wherein: a first portion of the plurality of micro-lenses is configured to capture polarized infra-red light that results from one or more first positions of the eye and one or more first angles of refraction of the non-polarized infra-red light incident on one or more first surfaces of the eye; a second portion of the plurality of micro-lenses is configured to capture infra-red light that results from one or more second positions of the eye and one or more second angles of reflections and/or refraction of the infra-red light incident on one or more second surfaces of the eye; and (iii) configured to output information indicative of the polarized infra-red light captured by the first portion of the plurality of micro-lenses and the infra-red light captured by the second portions of the plurality of micro-lenses in connection with tracking a gaze of the eye.
Blum et al. (Hereafter, “Blum”) [US 2002/0140899 A1] discloses a system in accord with the present invention includes a first optical lens having a first outer surface, a second outer surface, and an outer perimeter, an electro-active refractive matrix; and a conductor coupled to the electro-active matrix [See Blum, Abstract]. An alternative system in accord with the present invention includes a frame, the frame having a lens support and a temple region; an optical lens coupled to the lens support, the optical lens including an electro-active refractive matrix; a controller coupled to the electro-active refractive matrix; and a range finder coupled to the controller [See Blum, Abstract]. The present invention also includes a method of assembling an optical lens system that comprises placing an electro-active refractive matrix into a cavity of a first optical lens; and covering at least a portion of the electro-active refractive matrix with a second optical lens [See Blum, Abstract].
Blum fails to explicitly disclose a light-field camera: (i) disposed in a third periphery of the field of view, (ii) comprising a micro-lens array having a plurality of micro-lenses, wherein: a first portion of the plurality of micro-lenses is configured to capture polarized infra-red light that results from one or more first positions of the eye and one or more first angles of refraction of the non-polarized infra-red light incident on one or more first surfaces of the eye; a second portion of the plurality of micro-lenses is configured to capture infra-red light that results from one or more second positions of the eye and one or more second angles of reflections and/or refraction of the infra-red light incident on one or more second surfaces of the eye; and (iii) configured to output information indicative of the polarized infra-red light captured by the first portion of the plurality of micro-lenses and the infra-red light captured by the second portions of the plurality of micro-lenses in connection with tracking a gaze of the eye.
Georgiev et al. (Hereafter, “Georgiev”) [US 8,228,417 B1] discloses methods and apparatus for capturing and rendering images with focused plenoptic cameras employing different filtering at different microlenses [See Georgiev, Abstract]. In a focused plenoptic camera, the main lens creates an image at the focal plane [See Georgiev, Abstract]. That image is re-imaged on the sensor multiple times by an array of microlenses [See Georgiev, Abstract]. Different filters that provide different levels and/or types of filtering may be combined with different ones of the microlenses [See Georgiev, Abstract]. A flat captured with the camera includes multiple microimages captured according to the different filters [See Georgiev, Abstract]. Multiple images may be assembled from the microimages, with each image assembled from microimages captured using a different filter [See Georgiev, Abstract]. A final image may be generated by appropriately combining the images assembled from the microimages [See Georgiev, Abstract]. Alternatively, a final image, or multiple images, may be assembled from the microimages by first combining the microimages and then assembling the combined microimages to produce one or more output images [See Georgiev, Abstract].
Georgiev fails to explicitly disclose a light-field camera: (i) disposed in a third periphery of the field of view, (ii) comprising a micro-lens array having a plurality of micro-lenses, wherein: a first portion of the plurality of micro-lenses is configured to capture polarized infra-red light that results from one or more first positions of the eye and one or more first angles of refraction of the non-polarized infra-red light incident on one or more first surfaces of the eye; a second portion of the plurality of micro-lenses is configured to capture infra-red light that results from one or more second positions of the eye and one or more second angles of reflections and/or refraction of the infra-red light incident on one or more second surfaces of the eye; and (iii) configured to output information indicative of the polarized infra-red light captured by the first portion of the plurality of micro-lenses and the infra-red light captured by the second portions of the plurality of micro-lenses in connection with tracking a gaze of the eye.
Thus, the claimed subject matter cannot be anticipated by any of the references found nor if they were combined, would they make the claimed invention obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482